Title: To George Washington from Lieutenant Benjamin Craft, 10 November 1775
From: Craft, Benjamin
To: Washington, George



Camp Winter Hill 10 November 1775

Petitions for permission to resign his commission “for the following Reasons viz. 1[st]ly his wife and

Family being Scituated in a Sea-Port Town, and consequently much exposed to danger by the Enemy. 2dly your Petitioner having received Encouragement some Time since that no Difficulty would attend procuring a Discharge; agree’d to make and turn in to the Army one hundred pair Shoes Monthly; and having Already provided Stock for that Purpose, begs Leave to Suggest that his being longer detained will be extremely prejudicial.”
